UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 333-137170 BOND LABORATORIES, INC. (Name of small business issuer as specified in its charter) Nevada 20-3464383 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 11treet Building A Suite 106 Omaha, NE 68137 (Address of principal executive offices) (402) 884-1894 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1)has filed all reports required by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non–accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b–2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non–Accelerated filer ¨ Small reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b–2 of the Exchange Act). Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding atAugust 10, 2010 Common stock, $0.01 par value Table of Contents BOND LABORATORIES, INC. INDEX TO FORM 10-Q FILING FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 TABLE OF CONTENTS PAGE PART I - FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements 2 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Income 3 Condensed Consolidated Statement of Cash Flows 4 Notes to Condensed Consolidated Financial Statements 5 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risk 17 Item4. Controls and Procedures 17 PART II - OTHER INFORMATION Item1. Legal Proceedings 18 Item1A. Risk Factors 19 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item3. Defaults Upon Senior Securities 19 Item5 Other information 19 Item6. Exhibits 19 CERTIFICATIONS Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act. Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. Certification of Chief Financial Officer Pursuant to Section 906 of the Sarbanes-Oxley Act. -i- Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements The accompanying reviewed interim consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q.Therefore, they do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles.Except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Company's Annual Report on Form 10-K for the year ended December 31, 2009.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the three and six months ended June 30, 2010 are not necessarily indicative of the results that can be expected for the year ending December 31, 2010. -1- Table of Contents BOND LABORATORIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS: June 30, December 31, (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivables - net Inventory Notes receivables - Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net Intangibles assets, net Deposits TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: CURRENT LIABILITIES: Accounts payable $ $ Disputed accounts payables Accrued expenses and other liabilities Note payable - affiliate Note payable - current Total current liabilities TOTAL LIABILITIES CONTINGENCIES AND COMMITMENTS - - STOCKHOLDERS' EQUITY: Preferred stock series A, $.01 par value, 10,000,000 shares authorized; 0 and 5,148,646. issued and outstanding as of June 30, 2010 and December 31, 2009, respectively - Preferred stock series B, $.01 par value, 1,000 shares authorized; 219.3 issued and outstanding, including accretion of liquidation preferences price differential of $2,090,300, 10% Cumulative Perpetual with a Stated Value of $10,000 per share and has dividend cumulated of $328,501 as of June 30, 2010 and December 31, 2009, respectively Common stock, $.01 par value, 75,000,000 shares authorized; 61,143,948 and 56,165,820 issued and outstanding as of June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity $ TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents BOND LABORATORIES, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS THREE AND SIX MONTHS ENDED JUNE 30, 2(Unaudited) Three Months Six Months Revenue $ Total Cost of Goods Sold Gross Profits OPERATING EXPENSES: General and administrative Selling and marketing Depreciation and amortization Total operating expenses OPERATING LOSS ) OTHER (INCOME) AND EXPENSES Interest expense Other income - ) ) ) Loss on the sale of assets - - Total other (income) expense ) ) NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER SHARE: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. -3- Table of Contents BOND LABORATORIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2(Unaudited) Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services Common stock issued in connection with bridge loan Common stock cancelled ) ) Foreign translation - ) Gain on sale of assets - ) Loss on sale of assets Warrants issued - Changes in operating assets and liabilities: Accounts receivables ) ) Inventory ) Prepaid expenses ) ) Deposits ) Accounts payables ) Accrued liabilities Notes receivable affiliate ) Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from sale of assets - Net cash used in investing activities - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuances of common stock and preferred stock - Proceeds from common stock subscribed - Proceeds from affiliated note payable - Proceeds from notes payables Cost of raising capital - ) Repayments of note payable ) ) Net cash provided by financing activities INCREASE (DECREASE) IN CASH ) ) CASH, BEGINNING OF PERIOD CASH, END OF PERIOD $ $ Supplemental disclosure operating activities Cash paid for interest $ $ Cash paid for income tax $
